DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of Provisional application 62/402,143 filed on 09/30/2016.

Status of Claims
	Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-23 are currently pending and allowed.
	Claims 2, 7, 9, 14, 16, and 20 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, filed on 03/22/2021, with respect to rejection under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-23 have been withdrawn. 
Examiner agrees that the amended claims recite a technological improvement to in-application commerce technology, and this improvement is explained in paragraph 0014-0018 of Applicant’s specification.  The described functionality eliminates e-commerce steps and increases the overall usability, efficiency, security, etc. of e-commerce actions performed on mobile computer devices.  In particular, users are no longer required to leave a currently used app to navigate to (and potentially having to install) a different merchant’s app to complete routine and standard e-commerce 
Examiner also agrees that the cited references, Bruno (WO 2016/060807), Travel Guide (Travel Guide to Destinations in Asia & Europe, Easy Steps to Use Didi Through WeChat, https://hastalasvistas.net/2017/09/01/wechatdidi/, 09/01/2017), and Freed-Finnegan et al. (Pub. No.: US 2014/0207575), whether individually or combined, fail to teach “displaying, by a publisher application, content on a display of a computing device; transmitting, by the publisher application over a network through an in-application (in-app) commerce software development kit (SDK), a request to a backend service for at least one predicted next-action, the at least one predicted next-action being contextually relevant to the content; receiving, by the publisher application and from the backend service, at least one predicted next-action relevant to the publisher application, at least one service provider associated with, and capable of fulfilling the at least one predicted next-action, and a backend public key, wherein the backend public key is received through the in-app SDK; and rendering, by the publisher application, the at least one predicted next-action, wherein a user’s interaction with the rendered at least one next-action enables the user to view inventory information provided from the at least one service provider and to place an order for one or more items from the inventory with the at least one service provider; receiving, at the publisher application and from a payment provider, payment information of the user for an order; encrypting, using the backend public key, the payment information; and transmitting, through the in-app SDK to the backend service, the encrypted payment information and order”, as recited in independent claims 1, 8, and 15.  Updated search has been conducted, but no prior art was found.  For these reasons, claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-23 are in condition of allowance. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2021